  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                  )
                               )
      Plaintiff,               )
                               )       CIVIL ACTION NO.
      v.                       )        2:15cv367-MHT
                               )             (WO)
COMMISSIONER THOMAS,           )
et al.,                        )
                               )
      Defendants.              )


                       OPINION AND ORDER

      This case is now before the court on remand from

the    Eleventh     Circuit   Court   of   Appeals   for   two

determinations as set forth below.



                               I.

      This court entered a judgment granting defendants’

motion for summary judgment on August 29, 2018.            See

Jacoby v. Thomas, No. 2:15cv367-MHT, 2018 WL 4119998

(M.D. Ala. Aug. 29, 2018) (Thompson, J.).        Pursuant to

Federal Rule of Appellate Procedure 4(a), Jacoby was

                               1
required to file a notice of appeal within 30 days of

entry of the judgment.           His 30 days ran on September

28, 2018.

    Jacoby   filed      a    notice    of   appeal    on   October   20,

2018.1   In the notice of appeal, he complained that his

mail had been “two and three weeks” late getting to him

“constantly for over two months.”                    Notice of Appeal

(doc. no. 67) at 1.

    In   Sanders   v.       United    States,   113    F.3d   184,   187

(11th Cir. 1997), the Eleventh Circuit held that, “when

a pro se appellant alleges              that he did not receive

notice of the entry of the judgment or order from which

he seeks to appeal within twenty-one days of its entry,

we must treat his notice as a Rule 4(a)(6) motion and

remand to the district court for a determination of

    1.    Under the “mailbox rule,” the court deems the
notice of appeal filed on the date Jacoby delivered it
to the prison authorities for mailing. See United
States v. Hughes, 432 F. Supp. 2d 1250, 1251 n.1 (M.D.
Ala. 2006) (Thompson, J.). The notice was sent with a
cover letter dated October 19, 2018, but he signed the
notice of appeal on October 20.     The court concludes
that October 20 was the day he delivered the letter for
mailing.
                           2
whether the appellant merits an extension under that

rule.”      In    accordance     with       Sanders,      on   January   11,

2019, the Eleventh Circuit remanded this action to this

court    “for    the   limited    purpose       of     determining:      (1)

whether Appellant Brent Jacoby filed a prior, timely

notice of appeal, and (2) if not, whether he merits

reopening of the appeal period under Federal Rule of

Appellate       Procedure   4(a)(6).”           11th      Circuit   Remand

Order (doc. no. 72).



                                  II.

       As to the first question,               this court previously

determined that Jacoby did not file a prior, timely

notice of appeal as to the judgment he now seeks to

overturn.        See   Jacoby    v.       Thomas,   No.    2:15cv367-MHT,

2019 WL 952570 (M.D. Ala. Feb. 27, 2019) (Thompson,

J.).




                                      3
                          III.

    The court now must determine the second question:

whether reopening of the appeal period under Federal

Rule of Appellate Procedure 4(a)(6) is merited.

    Rule 4(a)(6) allows the district court to “reopen

the time to file an appeal for a period of 14 days

after the date when its order to reopen is entered,”

but only if the court makes certain findings.       The

court must find that: (A)      the moving party did not

receive notice under Federal Rule of Civil Procedure

77(d)2 of the entry of the judgment within 21 days after

entry; (B) the motion to reopen the time for filing is

filed within 180 days after the entry of judgment or 14

days after the moving party receives notice under Rule

77(d) of the entry, whichever is earlier; and (C) no

party would be prejudiced by reopening the time to file


    2. Rule 77(d) requires the clerk, immediately after
entering an order or judgment, to “serve notice of the
entry, as provided in Rule 5(b), on each party who is
not in default for failing to appear.   The clerk must
record the service on the docket.”
                           4
an appeal.       See Fed. R. App. P. 4(a)(6).             Even if all

three conditions are met, “the district court may, in

its discretion, deny a motion to reopen.”                  Watkins v.

Plantation Police Dep’t, 733 F. App’x 991, 995 (11th

Cir. 2018).       “The burden of proving non-receipt (or in

this case, delayed receipt) of notice is on the party

seeking    to    reopen   the    time    for     appeal   under   Rule

4(a)(6).”       McDaniel v. Moore, 292 F.3d 1304, 1307 (11th

Cir. 2002).

    The application of the rule turns on when Jacoby

received the judgment.          While Jacoby has been unable to

present documentation of the exact date on which he

received the judgment, the court concludes based on the

evidence in the record that he received the judgment on

October 10, 2018, at the earliest.

    Jacoby has submitted to the court a log of his

incoming    mail,    provided    by     prison    authorities,    that

appears to show that the clerk of this court mailed him

three envelopes that were postmarked August 29, 2018,


                                  5
and that these letters were received in the prison’s

mailroom    on    September        7,       2018.      See     Attachment    to

Motion for a Continuance to Obtain More Records (doc.

no. 82-1) at 4.           The judgment in this case was entered

on that day, so it appears that one of these letters

was the judgment.

    Jacoby also submitted a declaration under penalty

of perjury attesting that the delivery of his legal

mail had been repeatedly delayed for about two to three

weeks    after    receipt       by      the    prison       mailroom.        See

Declaration of Brent Jacoby (doc. no. 83-1) at 1-2.                          He

also attests that the prison is “out of control, very

understaffed,       and    stays     on       lock   down.”       Id.   at   2.

Jacoby also submitted the declaration of Dennis Bishop

III, a fellow prisoner in his unit, who attests that he

has experienced a delay of                    over 21 days to receive

legal    mail    from     his    attorney.            See     Declaration    of

Dennis     Bishop       III     (doc.        no.     83-1).       While      the

declaration is not a model of clarity, Bishop explains


                                        6
how the process for distribution of prison mail at Bibb

Correctional       Facility      leads    to     serious   delays      in

receipt of mail.              First, after legal mail has been

received by the mail room, a prisoner’s name must be

placed on a newsletter, and this takes at least a week

in   his      experience.        Even    after    placement      of   the

prisoner’s name in the newsletter, there may be a delay

before staff call prisoners out of the housing unit to

pick up their mail.             Mail distribution occurs at the

administration office at random times of the day or

night, and prisoners frequently have difficulty making

it there from the housing unit before it ends because

two separate gates must be opened for them by staff in

order    to     reach   the    administration     area,    and    prison

staff often delay opening the gates.

     Jacoby has repeatedly asked the court to order the

warden     of    Bibb   Correctional      Facility    to   turn       over

copies of a handwritten log book that Jacoby and the

officer distributing mail must sign and date when he


                                    7
receives his mail.            This log is, according to Jacoby,

the only document that would show the exact date on

which       he    actually     received        the     judgment.         Jacoby

attests in a sworn declaration that he spoke with the

warden about getting copies of this log book and that

she told him she would only do so with a court order.

The     court      denied     as    unnecessary            Jacoby’s     initial

request for court-ordered discovery, see Order (doc.

no. 81), and has not ruled on his subsequent requests.

See,    e.g.,      Motion    for    a    Continuance         to   Obtain     More

Records (doc. no. 82) at 1 (requesting that the court

order the prison warden to give him copies of the mail

log-in sheet).

       In   any    case,     the   court       need    not   grant     Jacoby’s

request because the court                    finds that he has made a

sufficient showing of the date he received the judgment

even    absent      the     signature         log     he   seeks.       In    his

declaration,        he    attests       that    he     remembers      receiving

three decisions in separate cases from this court in a


                                         8
very short time in October 2018, and that he filed his

notices of appeal within seven to 10 days of receiving

each of the judgments.          See Jacoby Declaration (doc.

no. 83-1) at 1-2.      The court has checked the dockets of

the other two cases mentioned by Jacoby, and they do

reflect that he filed notices of appeals in each of

these cases in October 2018.          The court finds Jacoby’s

declaration credible.        For while he could have simply

made up a specific date that he received the judgment

in an attempt to show that he met the requirements of

Rule 4(a)(6), it is clear that instead he simply gave

the court his best recollection of what he remembers

happened     many   months     ago,    and    has    attempted   to

supplement    his   recollection      by   repeatedly    requesting

that the court order production of the document that

would   definitively    show    the    date    of    receipt.    In

addition,    the    court    finds    the     Bishop    declaration

explaining    the    vagaries    of    the    mail     distribution

process for inmates at Bibb Correctional Facility has


                                 9
the ring of truth in light of the court’s knowledge of

the   severe    understaffing       problems    at   that    facility.

The Bishop declaration and Jacoby’s own explanation of

the   crisis    state   of    the   institution      go    far   towards

explaining how Jacoby could have had to wait a month

for the prison to provide him with the judgment in this

case.3     In    sum,   the    court     accepts     Jacoby’s     sworn

testimony that he filed his notice of appeal within

seven to 10 days of receiving it.

      Because the notice of appeal was filed on October

20, 2018, the court calculates that Jacoby must have

received the judgment on October 10, at the earliest.

Thus, the court finds that Jacoby did not receive the

judgment within 21 days of its August 29 entry; thus he

meets    the   requirement     set forth       in   Rule   4(a)(6)(A).


    3. While Jacoby estimated that the mail was
delayed for only two to three weeks--not a month--after
receipt by the institution, the court does not hold him
to the earlier estimate.     Until he received certain
mail logs earlier this year showing the date letters
were logged, Jacoby presumably did not know exactly
when his legal mail was received by the mail room.

                                    10
The    court    finds   that    Jacoby    also    meets    the     second

requirement of Rule 4(a)(6).              Pursuant to Sanders v.

United States, 113 F.3d 184, 187 (11th Cir. 1997), the

court    will   construe      Jacoby’s   notice    of     appeal    as   a

motion to reopen the time for filing, and, because this

motion was filed both within 180 days after the entry

of judgment and within 14 days of when Jacoby received

notice of the entry of judgment, the court finds that

he meets the second requirement of Rule 4(a)(6).                      See

Fed. R. App. P. 4(a)(6)(B).              Finally, the court finds

no prejudice to the defendants in reopening the time

for filing a notice of appeal.               See Fed. R. App. P.

4(a)(6)(C).      Thus, the court will grant Jacoby’s motion

to reopen the time for filing a notice of appeal.

       Rule 4(a)(6) authorizes a court to reopen the time

to file an appeal for a period of 14 days after the

date    when    its   order    to   reopen   is   entered.          Here,

however, Jacoby has already filed his notice of appeal




                                    11
on October 20, 2018, so he is not required to file a

new notice of appeal.

                                           ***

      Accordingly,          pursuant         to    the     directive       of    the

Eleventh Circuit Court of Appeals remanding this case

to this court to make two determinations, it is ORDERED

that:

      (1) It is declared, as set forth in the court’s

order      of        February     27,      2019        (doc.    no.     74),    that

plaintiff Brent Jacoby did not file a prior, timely

notice of appeal.

      (2)       It    is   also      declared       that       plaintiff       Jacoby

merits      reopening       of       the   appeal       period    under    Federal

Rule of Appellate Procedure 4(a)(6).

      (3) Plaintiff Jacoby’s notice of appeal (doc. no.

67)   is    treated        as    a    motion      to     reopen   the    time    for

filing a notice of appeal and said motion is granted.

      It    is        further     ORDERED         that    plaintiff       Jacoby’s

“Motion to Reconsider Dismissing 42 USC 1983 for not


                                           12
Filing Documents in a Timely Manner” (doc. no. 73) is

denied as moot.

     The clerk of court is DIRECTED to return this case,

as   supplemented,   to   the    Eleventh   Circuit   Court   of

Appeals for further proceedings.

     DONE, this the 17th day of July, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE




                                13
